Citation Nr: 1714186	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include as due to radiation exposure and/or service-connected hypertension.

2.  Entitlement to service connection for a chronic fatigue disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1988 to June 1988 and August 1990 to July 1994, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Regarding the claim for a chronic fatigue disorder, in February 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 

The issue of entitlement to service connection for a thyroid disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a chronic fatigue disorder, to include as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for service connection for a chronic fatigue disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the most recent VA examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2021; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117 ; 38 C.F.R. § 3.317 ; 81 Fed. Reg. 71382 -71384 (Oct. 17, 2016 ).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5 ).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).
Chronic Fatigue Disorder Due to an Undiagnosed Illness

The Veteran claimed service connection for a chronic fatigue disorder in November 2008, which was denied by a September 2009 rating decision.  He asserts he has a chronic fatigue disorder that is due to his active service and/or due to an undiagnosed illness.

The Veteran's STRs show that in July 1991 he reported fatigue, but this was attributed to a diagnosis of a viral syndrome.  

The Veteran's treatment records after his separation from service show he started reporting fatigue in September 2006, the same month he was diagnosed with a thyroid disorder.  His postservice treatment records are silent for a diagnosis of a chronic fatigue disorder.

In October 2015, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner indicated that the Veteran had never been diagnosed with a chronic fatigue disorder.  The examiner indicated that while the Veteran had symptoms of debilitating fatigue, generalized muscle aches or weakness, headaches, migratory joint pain, and sleep disturbance, that these symptoms were related to his diagnosis of fibromyalgia.  The examiner noted that the Veteran's postservice treatment records were silent for a chronic fatigue syndrome diagnosis and while he had been assessed with chronic fatigue in the past, this was malaise and not a chronic fatigue syndrome. 

As such, the record does not show any current diagnosis of a chronic fatigue disorder or an undiagnosed illness.  The Veteran's fatigue and other symptoms were found to be due to his fibromyalgia, which is service-connected.  Moreover, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

While the Veteran may be competent to report fatigue symptoms, there is no indication that the Veteran is competent to diagnose a chronic fatigue disorder, as he lacks the medical training or qualification either to diagnose a chronic fatigue disorder or to relate it to his active service.  See Jandreau , 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, the Board does not believe from a review of the evidence of record that there is support for the conclusion that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by fatigue as a result of his service in Southwest Asia.  

Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for a chronic fatigue disorder is denied.



REMAND

Regarding the Veteran's service-connection claim for a thyroid disorder, although it is his chief assertion that this disability is due to exposure to radiation from spent uranium shells and/or due to proximity to the nuclear reactor aboard the U.S.S. Theodore Roosevelt, the RO raised the issue of whether the claimed disability was secondary to the Veteran's service-connected hypertension in a June 2009 VA examination.  The examiner opined that hypertension was not known to cause hypothyroidism.  While this opinion addressed the causation aspect of a secondary service connection claim, it does not address whether the service-connected hypertension aggravated the hypothyroidism.

The United States Court of Appeals for Veterans Claims has made it clear that any opinion that does not address the possibility of aggravation is inadequate. Therefore, the examination report must be returned to the examiner who conducted the June 2009 VA examination in order to obtain an addendum opinion.  If unavailable, the Veteran must be scheduled for a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  Return his claims file to the June 2009 VA examiner for an addendum opinion.  If the June 2009 VA examiner is no longer available or unable to provide the requested addendum opinion, schedule the Veteran for a new examination to determine whether his thyroid disorder was aggravated by his hypertension.

The examiner should review the claims file and then provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's thyroid disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by his service-connected hypertension.  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


